UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 MARKOS PAPPAS,

                         Plaintiff,                    Civil Action No. 15-880 (JMC)

                         v.

 FEDERAL BUREAU OF PRISONS et al.,

                         Defendants.

                                      MEMORANDUM OPINION

       This Court DISMISSES this case because of Plaintiff’s failure to prosecute it and DENIES

as moot Defendants’ Motion to Dismiss. ECF 37.

       On December 21, 2021, the Court issued an Order vacating a previously scheduled status

conference because Federal Bureau of Prisons’ records reflected that Plaintiff, appearing pro se

and in forma pauperis, was no longer in federal custody. The Court located Plaintiff’s new address

on its own, mailed Plaintiff a copy of the Order vacating the conference to the new address, and

directed him to file a formal notice of change of address to proceed with this action as required by

Local Civil Rules 5.1(c) and 11.1 by January 11, 2021. Plaintiff never filed a notice of a change

of address with the Court. The Court then entered an Order on February 7, 2022, directing Plaintiff

to file a notice of his intention to continue litigating this action by March 7, 2022, or risk dismissal

for want of prosecution. A copy of the Order was mailed to Plaintiff that same day, but the Court

has not heard back from him.

       District courts “have inherent power to dismiss a case sua sponte for a plaintiff’s failure to

prosecute or otherwise comply with a court order.” Peterson v. Archstone Cmtys. LLC, 637 F.3d



                                                   1
416, 418 (D.C. Cir. 2011); see also LCvR 83.23 (“A dismissal for failure to prosecute may be

ordered by the Court . . . upon the Court’s own motion.”). Here, Plaintiff has failed to prosecute

this case by failing to respond to the Court’s Orders.

       Because Plaintiff has failed to prosecute this case, the Court orders that this action be

DISMISSED. Defendants’ Motion to Dismiss, ECF 37, is DENIED as moot. An Order is issued

separately.

       SO ORDERED.

       DATE: April 13, 2022




                                                                 Jia M. Cobb
                                                            U.S. District Court Judge




                                                 2